BY-LAWS OF DYNAMIC HYDROCARBONS LTD. TABLE OF CONTENTS ARTICLE ONE – OFFICES 1.1 Registered Office 1.2 Other Offices ARTICLE TWO – MEETINGS OF STOCKHOLDERS 2.1 Place 2.2 Annual Meetings 2.3 Special Meetings 2.4 Notices of Meetings 2.5 Purpose of meetings 2.6 Quorum 2.7 Voting 2.8 Share Voting 2.9 Proxy 2.10 Written Consent Lieu of Meeting ARTICLE THREE – DIRECTORS 3.1 Powers 3.2 Number of Directors 3.3 Vacancies ARTICLE FOUR – MEETINGS OF BOARD OF DIRECTORS 4.1 Place 4.2 First Meeting 4.3 Regular Meetings 4.4 Special Meetings 4.5 Notice 4.6 Waiver 4.7 Quorum 4.8 Adjournment ARTICLE FIVE – COMMITTEES OF DIRECTORS 5.1 Power to Designate 5.2 Regular Minutes 5.3 Written Consent 1 ARTICLE SIX – COMPENSATION OF DIRECTORS 6.1 Compensation ARTICLE SEVEN – NOTICES 7.1 Notice 7.2 Consent 7.3 Waiver of notice ARTICLE EIGHT – OFFICERS 8.1 Appointment of Officers 8.2 Time of Appointment 8.3 Additional Officers 8.4 Salaries 8.5 Vacancies 8.6 Chairman of the Board of Directors 8.7 Vice-Chairman 8.8 President 8.9 Vice-President 8.10 Secretary 8.11 Assistant Secretaries 8.12 Treasurer 8.13 Surety 8.14 Assistant Treasurer ARTICLE NINE – CERTIFICATES OF STOCK 9.1 Share Certificates 9.2 Transfer Agents 9.3 Lost of Stolen Certificates 9.4 Share Transfers 9.5 Voting Shareholder 9.6 Shareholders Records ARTICLE TEN – GENERAL PROVISIONS 10.1 Dividends 10.2 Reserves 10.3 Checks 10.4 Fiscal Year 10.5 Corporate Seal ARTICLE ELEVEN – INDEMNIFICATION 2 ARTICLE TWELVE – AMENDMENTS 12.1 By Stockholder 12.2 By Board of Directors 3 BY-LAWS OF DYNAMIC HYDROCARBONS LTD. A NEVADA CORPORATION (the "Corporation") ARTICLE 1 OFFICES Section 1.1Principal And Registered Office The registered office of the
